Exhibit 10.4

 

 

 

 

CHEMTURA CORPORATION,

FORMERLY KNOWN AS CROMPTON CORPORATION,

AS SUCCESSOR TO WITCO CORPORATION

 

 

--------------------------------------------------------------------------------

 

FOURTH SUPPLEMENTAL INDENTURE

DATED AS OF JULY 1, 2005

TO THE INDENTURE
DATED AS OF FEBRUARY 1, 1993

 

--------------------------------------------------------------------------------

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

AS SUCCESSOR TO THE CHASE MANHATTAN BANK, N.A.,

AS INITIAL TRUSTEE

 

U.S. BANK NATIONAL ASSOCIATION,

AS SUCCESSOR TO STATE STREET BANK AND TRUST COMPANY

AS SUCCESSOR TO FLEET NATIONAL BANK OF CONNECTICUT,

AS NOTE TRUSTEE

 

 

 

--------------------------------------------------------------------------------


 

FOURTH SUPPLEMENTAL INDENTURE, dated as of July 1, 2005 (this “Fourth
Supplemental Indenture”), by and among CHEMTURA CORPORATION, a Delaware
corporation, formerly known as Crompton Corporation, a Delaware corporation, as
successor to Witco Corporation, a Delaware corporation (the “Company”), the
undersigned GUARANTORS parties hereto (the “Guarantors”), MANUFACTURERS AND
TRADERS TRUST COMPANY, as successor to The Chase Manhattan Bank, N.A. (the
“Initial Trustee”), and U.S. BANK NATIONAL ASSOCIATION, a national banking
association duly organized under the laws of the United States, as successor to
State Street Bank and Trust Company, as successor to Fleet National Bank of
Connecticut (the “Note Trustee” and together with the Initial Trustee, the
“Trustees”).

 

WHEREAS, the Company and the Initial Trustee are parties to an indenture, dated
as of February 1, 1993 (the “Existing Indenture”), as supplemented by the first
supplemental indenture, by and among the Company and the Trustees, dated as of
February 1, 1996 (the “First Supplemental Indenture”), the second supplemental
indenture by and among the Company and the Trustees, dated as of August 31, 1999
(the “Second Supplemental Indenture”), and the second supplemental indenture
between the Company and the Note Trustee, dated as of August 5, 2004 (the
“Second Note Supplemental Indenture” and together with the Existing Indenture,
the First Supplemental Indenture, and the Second Supplemental Indenture, the
“Indenture”), which provides for the issuance of the Company’s senior debt
securities to be issued from time to time in one or more series (the
“Securities”); and

 

WHEREAS, pursuant to a definitive merger agreement, dated as of March 8, 2005
(the “Merger Agreement”), between the Company, Great Lakes Chemical Corporation,
a Delaware corporation (“Great Lakes”) and Copernicus Merger Corporation, a
Delaware corporation and a direct, wholly owned subsidiary of the Company, Great
Lakes became a wholly-owned subsidiary of the Company, as of July 1, 2005; and

 

WHEREAS, certain wholly-owned domestic subsidiaries of the Company have agreed
to unconditionally guarantee the Securities (such guarantee, a “Guaranty”) for
the benefit of all holders of the Securities (the “Holders”); and

 

WHEREAS, Section 901 of the Indenture provides that without the consent of any
Holder, the Company, when authorized by a Board Resolution, and the Trustees, at
any time, may enter into a supplemental indenture to the Indenture, in form
satisfactory to the Trustees, to add to the covenants of the Company for the
benefit of the Holders of all or any series of Securities; and

 

WHEREAS, the execution and delivery of this Fourth Supplemental Indenture have
been duly authorized by the Company, the Trustees and the Guarantors, and all
conditions and requirements necessary to make this Fourth Supplemental Indenture
a valid and binding agreement have been duly performed and complied with; and

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, it is mutually covenanted and agreed, for the benefit of all
Holders of the Securities, that the amendments and additional provisions be
added as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 1.1.                                   Section 101 of the Indenture is
amended to add the following definitions:

 

“Adjusted Net Assets” of a Guarantor at any date means the lesser of the amount
by which (x) the fair value of the property of such Guarantor exceeds the total
amount of liabilities, including, without limitation, contingent liabilities
(after giving effect to all other fixed and contingent liabilities incurred or
assumed on such date), but excluding liabilities under its Guaranty, of such
Guarantor at such date and (y) the present fair salable value of the assets of
such Guarantor at such date exceeds the amount that will be required to pay the
probable liability of such Guarantor on its debts (after giving effect to all
other fixed and contingent liabilities incurred or assumed on such date),
excluding debt in respect of the Guaranty of such Guarantor, as they become
absolute and matured.

 

“Funding Guarantor” means any Guarantor that makes any payment or distribution
to a Holder of a Security or to either Trustee under its Guaranty.

 

“Guaranteed Obligation” means, with respect to any Security, the payment in full
of principal of and interest on the Security when due, subject to any applicable
grace period, whether at maturity, by acceleration or otherwise, and the payment
of interest on the overdue principal, if any, and interest on any interest, to
the extent lawful, on the Security and the prompt performance of all other
obligations of the Company to the Holders or to the Trustees under the
Indenture.

 

ARTICLE II.

 

GUARANTY

 

Section 2.1.                                   An Article Fourteen is added to
the Indenture as follows:

 

ARTICLE XIV

 

Guaranty

 

Section 1401.                                                                         
Guaranty.

 

(a)                                  Each Guarantor hereby unconditionally
guarantees, on a senior unsecured basis jointly and severally, to each Holder of
a Security authenticated and delivered by either of the Trustees, and to the
Trustees and their successors and assigns, the Securities or the obligations of
the Company hereunder or thereunder, that:  (i) the principal of and interest on
the Securities will be promptly paid in full when due, subject to any applicable
grace period, whether at maturity, by acceleration or otherwise and interest on
the overdue principal, if any, and interest on any interest, to the extent
lawful, of the Securities and all other obligations of the Company to the
Holders or to the Trustees hereunder or thereunder will be promptly paid in full
or performed, all in accordance with the terms hereof and thereof; and (ii) in
case of any extension of time of payment or renewal of any Securities or of any
such other obligations, the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal,

 

--------------------------------------------------------------------------------


 

subject to any applicable grace period, whether at stated maturity, by
acceleration or otherwise, subject, however, in the case of clauses (i) and
(ii) above, to the limitations set forth in Section 1412.  Each Guarantor hereby
agrees that its obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Securities or the Indenture,
the absence of any action to enforce the same, any waiver or consent by any
Holder of the Securities with respect to any provisions hereof, the recovery of
any judgment against the Company, and action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a Guarantor.  Each Guarantor hereby waives diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest, notice and all demands whatsoever and covenants that this
Guaranty will not be discharged except by complete performance of the
obligations contained in the Securities and the Indenture.  If any Holder or
either Trustee is required by any court or otherwise to return to the Company,
any Guarantor or any custodian, trustee, liquidator or other similar official
acting in relation to the Company or any Guarantor, any amount paid by the
Company or any Guarantor to such Trustee or such Holder, this Guaranty, to the
extent theretofore discharged, shall be reinstated in full force and effect. 
Each Guarantor further agrees that, as between each Guarantor, on the one hand,
and the Holders and the Trustees, on the other hand, (x) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article Five for
the purposes of this Guaranty, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any acceleration of such obligations
as provided in Article Five, such obligations (whether or not due and payable)
shall forthwith become due and payable by each Guarantor for the purpose of this
Guaranty.

 

(b)                                 Each Guarantor understands, agrees and
confirms that the Holders may enforce this Guaranty up to the full amount of the
Guaranteed Obligations against such Guarantor without proceeding against any
other Guarantor or the Company.  This Guaranty is a guaranty of prompt payment
and performance and not of collection.

 

Section 1402.                                                  Severability of
the Guaranty.

 

In case any provision of this Guaranty shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

Section 1403.                                                  Liability Of
Guarantors Absolute.

 

The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Company whether executed by such
Guarantor, any other Guarantor, any other guarantor or by any other party, and
the liability of each Guarantor hereunder shall not be affected or impaired by
any circumstance or occurrence whatsoever, including, without limitation: 
(a) any direction as to application of payment by the Company or any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a Guarantor or of any other party as to the

 

--------------------------------------------------------------------------------


 

Securities, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution, termination or increase, decrease or change in
personnel by the Company, (e) the failure of any Guarantor to receive any
benefit from or as a result of its execution, delivery and performance of this
Guaranty, (f) any action or inaction by the Holders as contemplated in
Article Five or (g) any invalidity, rescission, irregularity or unenforceability
of all or any part of the Guaranteed Obligations or of any security therefor.

 

Section 1404.                                                  Obligations of
Guarantors Independent.

 

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other guarantor or the Company, and a separate
action or actions may be brought and prosecuted against each Guarantor whether
or not action is brought against any other Guarantor, any other guarantor or the
Company and whether or not any other Guarantor, any other guarantor or the
Company be joined in any such action or actions.  Each Guarantor waives (to the
fullest extent permitted by applicable law) the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof.  Any
payment by the Company or other circumstance which operates to toll any statute
of limitations as to the Company shall operate to toll the statute of
limitations as to each Guarantor.

 

Section 1405.                                                  Waivers By
Guarantors.

 

(a)                                  Until all obligations are paid in full,
each Guarantor hereby irrevocably waives any claims or other rights which it may
now or hereafter acquire against the Company that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under its
Guaranty and the Indenture, including, without limitation, any right of
subrogation, reimbursement, exoneration, indemnification, and any right to
participate in any claim or remedy of any Holder against the Company, whether or
not such claim, remedy or right arises in equity, or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Company, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other rights. 
If any amount shall be paid to any Guarantor in violation of the preceding
sentence and the Securities shall not have been paid in full, such amount shall
have been deemed to have been paid to such Guarantor for the benefit of, and
held in trust for the benefit of, the Holders, and shall, forthwith be paid to
the applicable Trustee for the benefit of such Holders to be credited and
applied upon the Securities, whether matured or unmatured, in accordance with
the terms of this Guaranty and the Indenture.

 

(b)                                 Each Guarantor covenants (to the extent that
it may lawfully do so) that it will not at any time insist upon, plead, or in
any manner whatsoever claim or take the benefit or advantage of, any stay or
extension law or any usury law or other law that would prohibit or forgive each
such Guarantor from performing its Guaranty as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of the Indenture; and (to the extent that it may
lawfully do so) each such Guarantor hereby expressly waives all benefit or

 

--------------------------------------------------------------------------------


 

advantage of any such law, and covenants that it will not hinder, delay or
impede the execution of any power granted to the Trustees under the Indenture,
but will suffer and permit the execution of every such power as though no such
law had been enacted.

 

Section 1406.                                                  Guaranty
Enforceable By Trustees.

 

Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Holders agree (by their acceptance of the benefits of this Guaranty) that
this Guaranty may be enforced as to any series of Securities guaranteed
hereunder only by the action of the applicable Trustee, in each case acting upon
the instructions of the Holders of at least a majority of the aggregate
outstanding principal amount of such series of the Securities and that no other
Person shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the applicable Trustee for the benefit of the Holders upon the
terms of this Guaranty.  The Holders further agree that this Guaranty may not be
enforced against any director, officer, employee, partner, member or stockholder
of any Guarantor (except to the extent such partner, member or stockholder is
also a Guarantor hereunder).

 

Section 1407.                                                  Benefit and
Binding Effect of Guaranty.

 

This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Holders and their successors and
assigns.

 

Section 1408.                                                  Amendments to
Guaranty; Waivers to Guaranty.

 

Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby (it being understood that the addition or release of
any Guarantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Guarantor other than the Guarantor so added or
released).

 

Section 1409.                                                  Notice to
Guarantors.

 

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the Guarantors shall be sent or delivered by mail,
telegraph, telex, telecopy, cable or courier service and all such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to any
Guarantor shall not be effective until received by such Guarantor.  All notices
and other communications shall be in writing and addressed to such party at 199
Benson Road, Middlebury, Connecticut, 06762; or in any case at such other
address as any of the Guarantors may hereafter notify the others parties hereto
in writing.

 

Section 1410.                                                  Release of
Guarantors.

 

(a)                                  The Guaranty of a Guarantor will be
automatically and unconditionally

 

--------------------------------------------------------------------------------


 

released without any action on the part of the Holders or the Trustees:  (1) in
connection with any sale or other disposition of all or substantially all of the
assets of that Guarantor (including, without limitation, by way of merger or
consolidation); or (2) in connection with any sale of all of the Capital Stock
of that Guarantor.

 

(b)                                 The Guaranty of a Guarantor will be
automatically and unconditionally released as to any series of Securities
without any action on the part of the Holders or the Trustees upon the payment
in full of such series of Securities.

 

(c)                                  Concurrently with any Defeasance or
Covenant Defeasance, pursuant to Article Thirteen, the Guarantors shall be
released from all of their obligations under their respective applicable
Guaranty.

 

(d)                                 If at any time any of the Guarantors under
this Guaranty that also is a guarantor of the Company’s 9 7/8% Notes due 2012 or
Senior Floating Rate Notes due 2010 (together, the “Chemtura Notes”) ceases to
be a guarantor of the Chemtura Notes, which includes upon the repayment or
redemption of the Chemtura Notes, this Guaranty will also be automatically and
unconditionally released as to such Guarantor or Guarantors without any action
on the part of the Holders or the Trustee.

 

(e)                                  The Trustees shall deliver an appropriate
instrument evidencing any release of a Guarantor upon receipt of a request by
the Company accompanied by an Officers’ Certificate and Opinion of Counsel
certifying as to the compliance with this Section 1410.

 

Section 1411.                                                  Contribution by
Guarantors.

 

In order to provide for just and equitable contribution among the Guarantors,
the Guarantors agree, inter se, that in the event any payment or distribution is
made by any Funding Guarantor under its Guaranty, such Funding Guarantor shall
be entitled to a contribution from all other Guarantors in a pro rata amount
based on the Adjusted Net Assets of each Guarantor (including the Funding
Guarantor) for all payments, damages and expenses incurred by that Funding
Guarantor in discharging the Company’s obligations with respect to the
Securities or any other Guarantor’s obligations with respect to its Guaranty.

 

Section 1412.                                                  Limitation on
Guarantors’ Liability.

 

Each Guarantor and by its acceptance hereof each Holder hereby confirms that it
is the intention of all such parties that the Guaranty by such Guarantor
pursuant to its Guaranty not constitute a fraudulent transfer or conveyance for
purposes of any Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Federal or state law.  To
effectuate the foregoing intention, the Holders and such Guarantor hereby
irrevocably agree that the obligations of such Guarantor under its Guaranty
shall be limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Guarantor and after giving effect to
any collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of such other Guarantor under its Guaranty or

 

--------------------------------------------------------------------------------


 

pursuant to Section 1411, result in the obligations of such Guarantor under the
Guaranty not constituting such fraudulent transfer or conveyance.

 

Section 1413.                                                  Payments by
Guarantors.

 

All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense.

 

Section 1414.                                                  Additional
Guarantors.

 

It is understood and agreed that any present or future Subsidiary of the Company
that after the date hereof becomes a Guarantor and guarantees the Securities
shall become a Guarantor by executing and delivering to the Trustees a
supplemental indenture pursuant to which such Subsidiary shall unconditionally
guarantee all of the Company’s obligations under the Securities issued under the
Indenture on the terms set forth in this Fourth Supplemental Indenture and
taking all actions as specified in this Guaranty as would have been taken by
such Guarantor had it been an original party to this Fourth Supplemental
Indenture, in each case with all documents and actions required to be taken
above to the reasonable satisfaction of the Trustees.

 

ARTICLE III.

 

MISCELLANEOUS

 

Section 3.1.  The Trustees accept the trusts created by the Indenture, as
amended and supplemented by this Fourth Supplemental Indenture, and agree to
perform the same upon the terms and conditions of the Indenture, as amended and
supplemented by this Fourth Supplemental Indenture.

 

Section 3.2.  All capitalized terms used and not defined herein shall have the
respective meanings assigned to them in the Indenture.

 

Section 3.3.  Upon execution and delivery of this Fourth Supplemental Indenture,
the terms and conditions of this Fourth Supplemental Indenture shall be part of
the terms and conditions of the Indenture for any and all purposes, and all the
terms and conditions of both shall be read together as though they constitute
one and the same instrument, except that in case of conflict, the provisions of
this Fourth Supplemental Indenture will control.

 

Section 3.4.  Each of the Company and the Trustees hereby confirms and reaffirms
the Indenture in every particular except as amended and supplemented by this
Fourth Supplemental Indenture.

 

Section 3.5.  All covenants and agreements in this Fourth Supplemental Indenture
by the Company, the Guarantors or the Trustees shall bind their respective
successors and assigns, whether so expressed or not.

 

Section 3.6.  In case any provisions in this Fourth Supplemental Indenture shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

--------------------------------------------------------------------------------


 

Section 3.7.  Nothing in this Fourth Supplemental Indenture, express or implied,
shall give to any Person, other than the parties hereto and their successors
under the Indenture and the Holders of the Securities, any benefit or any legal
or equitable right, remedy or claim under the Indenture.

 

Section 3.8.  The parties may sign any number of copies of this Fourth
Supplemental Indenture.  Each signed copy shall be an original, but all of them
together shall represent the same agreement.  One signed copy is enough to prove
this Fourth Supplemental Indenture.

 

Section 3.9.  This Fourth Supplemental Indenture shall be governed by and
construed in accordance with the laws of the State of New York, as applied to
contracts made and performed within the State of New York, without regard to
principles of conflicts of law.  Each of the parties hereto agrees to submit to
the jurisdiction of the courts of the State of New York in any action or
proceeding arising out of or relating to this Fourth Supplemental Indenture.

 

Section 3.10.  All provisions of this Fourth Supplemental Indenture shall be
deemed to be incorporated in, and made a part of, the Indenture; and the
Indenture, as amended and supplemented by this Fourth Supplemental Indenture,
shall be read, taken and construed as one and the same instrument.

 

Section 3.11.  The recitals contained herein shall be taken as the statements of
the Company and the Guarantors, and the Trustees assume no responsibility for
their correctness.  The Trustees shall not be liable or responsible for the
validity or sufficiency of this Fourth Supplemental Indenture or the due
authorization of this Fourth Supplemental Indenture by the Company or the
Guarantors.  In entering into this Fourth Supplemental Indenture, the Trustees
shall be entitled to the benefit of every provision of the Indenture relating to
the conduct of, affecting the liability of or affording protection to the
Trustees, whether or not elsewhere herein so provided.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the date first written above.

 

 

CHEMTURA CORPORATION

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

GREAT LAKES CHEMICAL CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

A & M CLEANING PRODUCTS, LLC

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

AQUA CLEAR INDUSTRIES, LLC

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

ASCK, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

ASEPSIS, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

BIOLAB SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

BIOLAB TEXTILE ADDITIVES, LLC

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

BIO-LAB, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

CNK CHEMICAL REALTY CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

CROMPTON COLORS INCORPORATED

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

CROMPTON EUROPE FINANCIAL SERVICES
COMPANY

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

CROMPTON HOLDING CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

CROMPTON MANUFACTURING COMPANY, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

CROMPTON MONOCHEM, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

GLK SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

GREAT LAKES CHEMICAL GLOBAL, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

GT SEED TREATMENT, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

HOMECARE LABS, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

ISCI, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

KEM MANUFACTURING CORPORATION

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

MONOCHEM, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

NAUGATUCK TREATMENT COMPANY

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

PABU SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

PCBU SERVICES, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

RECREATIONAL WATER PRODUCTS, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

UNIROYAL CHEMICAL COMPANY, INC.

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

WEBER CITY ROAD LLC

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

 

 

 

 

 

WRL OF INDIANA, INC.

 

 

 

 

 

 

 

By:

  /s/ Eric C. Wisnefsky

 

 

 

Name: Eric C. Wisnefsky

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Note Trustee

 

 

 

 

 

 

 

 

By:

  /s/ Arthur L. Blakeslee

 

 

 

Name:

Arthur L. Blakeslee

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST

COMPANY,

 

as Initial Trustee

 

 

 

 

 

 

 

By:

  /s/ Jay Smith

 

 

 

Name:

Jay Smith

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------